    Case 20-20561-tnw                 Doc 46        Filed 08/10/20 Entered 08/10/20 14:02:33                             Desc Main
                                                    Document     Page 1 of 2



                                     UNITED STATES BANKRUPTCY COURT
                                   FOR THE EASTERN DISTRICT OF KENTUCKY
                                            COVINGTON DIVISION

    IN RE: DAVID W WRIGHT                                                                       CASE NO. 20-20561
    DEISREE JEAN WRIGHT


    DEBTORS                                                                                     CHAPTER 13
                                                                                                Judge Wise


                   DEBTOR(S) 1st AMENDMENT TO AMENDED CHAPTER 13 PLAN


           COMES NOW the Debtor(s), by and through Counsel, and amends the Amended Chapter
    13 Plan filed 6/25/20 [Doc. 36] by amending and replacing the Amended Chapter 13 Plan as
    follows:
    Part 3:    Treatment of Secured Claims

    3.2      Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.
    Check one.
              None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
              The remainder of this paragraph will be effective only if the applicable box in Part 1 is checked.

              The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
              claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
              secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
              listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
              listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

              The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
              of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
              treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
              creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

              The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
              property interest of the debtor(s) or the estate(s) until the earlier of:

              (a) payment of the underlying debt determined under nonbankruptcy law, or

              (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.




Name of creditor     Estimated       Collateral       Value of       Amount of       Amount of        Interest    Monthly        Estimated total
                     amount of                        collateral     claims senior   secured claim    rate*       payment to     of monthly
                     creditor's                                      to creditor's                                creditor       payments
                     total claim                                     claim
                                     402
                                     Pendleton St                                                                        To be
                                     Falmouth, KY                                                                  determined
Fifth Third Bank     $76,482.00      41040            $63,152.00             $0.00       $63,152.00       5.00%     by Trustee      $71,505.37
Case 20-20561-tnw       Doc 46     Filed 08/10/20 Entered 08/10/20 14:02:33          Desc Main
                                   Document     Page 2 of 2




All other provisions of the Debtor’s proposed plan dated 6/25/2020 [Doc. 36] remain effective.

         I, DAVID AND DESIREE WRIGHT, certify under penalty of perjury that the foregoing
is true and correct.

DATED:     8/9/2020                   /s/ David Wright
                                      DAVID WRIGHT, Debtor

DATED:     8/9/2020                   /s/ Desiree Wright
                                      DESIREE WRIGHT, Debtor



                                                    Respectfully submitted,

                                                     /s/ Benjamin N. Wolff
                                                    BENJAMIN N. WOLFF (KBA #92149)
                                                    Wolff Law Firm, PLLC
                                                    28 W. 5th St.
                                                    Covington, KY 41011
                                                    (859) 757-4345
                                                    (859) 757-1248 (fax)
                                                    ben@wolfflawky.com
                                                    Attorney for Debtor(s)

                                CERTIFICATE OF SERVICE

              This is to certify that on August 10, 2020 the foregoing has been filed via ECF
and a copy has been served on the parties below by mail or electronically.

Beverly M. Burden, Chapter 13 Trustee
The United States Trustee
Debtor(s)
All parties listed on the Court's Mailing Matrix

                                                     /s/ Benjamin N. Wolff
                                                    BENJAMIN N. WOLFF
